Citation Nr: 1440079	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  09-32 638	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Whether it was appropriate to reduce the rating for the Veteran's service-connected right knee disability, status post right total knee arthroplasty with scar, from 60 to 30 percent as of June 1, 2008.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to June 1985.

He underwent a right knee arthroplasty in January 2004.  Consequently, in a June 2006 rating decision the RO temporarily increased the rating for his right knee disability from 30 percent under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 (for "other" impairment of the knee, including recurrent subluxation and lateral instability) to 100 percent because of his consequent need to convalesce (see 38 C.F.R. § 4.30) and then under DC 5055 (to address the residuals of that prosthetic knee replacement).  The 100 percent convalescent rating took effective retroactively as of January 20, 2004, and the additional 100 percent rating under DC 5055 retroactively effective as of March 1, 2004.  That temporary 100 percent rating remained in effect for another year, so until March 1, 2005, at which time the disability was rated at the 60-percent level.  But the RO also proposed to reduce that 60 percent rating to 30 percent, which subsequently occurred in a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The reduction was prospectively effective as of June 1, 2008.  The Veteran appealed that decision to the Board of Veterans' Appeals (Board/BVA).

In support of his claim to reinstate the higher 60 percent rating, the Veteran testified at a videoconference hearing in June 2014 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is in the claims file.

Additionally, the Veteran testified during his hearing that he had had to quit his last job at Lowes Home Center because of his service-connected right knee disability.  Also, immediately following the hearing he faxed a copy of the formal TDIU application (VA Form 21-8940) that he had just filed at the RO alleging that he is no longer able to work in any substantially gainful capacity, so unemployable, on account of his right knee disability.  Thus, he has raised a claim of entitlement to a TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a TDIU is part and parcel of an increased-rating claim when the claim is expressly raised by the Veteran or reasonably raised by the record.  A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  The Court has held that a request for a TDIU "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability."  Rice, 22 Vet. App. at 453.  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased-compensation claims apply to a TDIU claim).

Entitlement to a TDIU is raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased-rating claim only when the Roberson requirements are met).  But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

In Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court similarly found that, because the claim for a TDIU was received by VA within one year of the granting of service connection based on an initial application for benefits, the TDIU claim "was part of [the Veteran's] initial application for benefits for [PTSD], not a part of a new claim for increased compensation."

Consider also, however, that rating reduction claims are separate from increased rating claims.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992) ("The BVA incorrectly phrased the issue in terms of whether appellant was entitled to an increased rating; in fact and in law, the issue presented to the BVA, and to this Court, is not whether the veteran was entitled to an increase but whether the reduction of appellant's rating from 100% to 10% was proper."); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case.").  As such, if a claim is appealed to the Board on the basis of a reduction only, there is no need to also discuss whether ratings in excess of the reduction are warranted, including a TDIU.

This is the situation here in that the Veteran is similarly contesting a rating reduction rather than requesting an increased rating.  And, as will be explained, in the rating-reduction context VA has the burden of proof of showing his disability has improved, whereas in the increased-rating context he has the burden of proof of showing the disability instead has worsened.  Nevertheless, as the Court also explained in Rice, if the Board determines the TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  VA's Office of General Counsel also has indicated that remanding the TDIU claim does not preclude the Board from going ahead and deciding the claim for the disability forming the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).  So this is what will occur here since the Board is deciding the claim concerning the reduction in the rating for the right knee disability, indeed, reinstating the prior rating, but instead remanding this additional TDIU claim to the RO via the Appeals Management Center (AMC) since the Agency of Original Jurisdiction (AOJ).

Also when faxing a copy of his TDIU application (on VA Form 21-8940) to the Board, the Veteran additionally indicated he is claiming entitlement to service connection for a left knee disorder secondary to his already service-connected right knee disability.  In support of this still additional claim, he referenced a VA Form 21-4142 (Statement in Support of Claim), which he attached, from a Dr. David Fox.  Since, however, the RO has not had opportunity to consider this additional claim in the first instance, as the AOJ, the Board does not have jurisdiction over this other claim (and cannot assume it, either), so is referring this other claim to the RO rather than remanding it like the TDIU claim.



FINDINGS OF FACT

1.  At the time of its reduction to 30 percent on June 1, 2008, the 60 percent rating for the Veteran's service-connected right knee disability had been in effect since March 1, 2005, so for over 3 years.

2.  In June 2006, the RO had notified him of this proposed reduction in the rating for this right knee disability, which included apprising him that he had 60 days to submit evidence contesting this intended action and to have hearing on the matter.

3.  The evidence used to reduce the rating for this disability from 60 to 30 percent did not show permanent (sustained and material) improvement in this disability that would be maintained under the ordinary conditions of life and work.


CONCLUSION OF LAW

The RO satisfied the procedural due process requirements governing the proposed reduction in the rating for this disability, and in eventually implementing this reduction, but the reduction was unwarranted; therefore the prior rating for this disability must be reinstated retroactively effective as June 1, 2008, the date it was reduced.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), 3.327, 3.344, 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5055 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).
The notice requirements were met in this case by way of letters sent to the Veteran in June 2006 and March 2008.  The letters advised him of the type of information and evidence necessary to substantiate his claim and of his and VA's respective obligations in obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letters also, in particular, advised him of how rating reductions are determined and the evidence he could submit showing a reduction in rating was unwarranted.  38 C.F.R. § 3.105(e).

Also keep in mind the Board is reinstating the prior 60 percent rating retroactively effective from June 1, 2008, the date of its reduction to 30 percent.  So the Veteran will receive this back pay, that is, the compensation he was not paid at the higher 60 percent level since June 1, 2008.  Hence, he is being put back in the position he was at the time of the reduction in rating for this disability, thus, status quo.

The Board therefore is satisfied that all relevant facts have been adequately developed, to the extent possible, and that no further notice or assistance to the Veteran in developing the facts pertinent to this claim is required.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  There is no pleading or allegation of insufficient notice or assistance with this claim.  And as the pleading party attacking the agency's decision, he, not VA, has this evidentiary burden of proof of establishing the occurrence of a VCAA notice or assistance error, but also, even above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Further, concerning the June 2014 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  During the hearing, to this end, the presiding VLJ noted the basis of the prior determination and the elements of the claim that were lacking to substantiate it (again, insofar as VA, not the Veteran, having to show improvement, not conversely worsening, of the underlying disability).  The presiding VLJ sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding that might help to show this.  The Veteran has not asserted during or since the hearing that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of that hearing.  The hearing focused on the elements necessary to substantiate the claim and, consistent with Bryant, the presiding VLJ complied with the duties set forth in section 3.103(c)(2).

II. The Propriety of the Reduction from 60 to 30 Percent in the Rating for the
Service-Connected Right Knee Disability

The Veteran has appealed the RO's determination to reduce his disability rating for his right knee disability from 60 to 30 percent as of June 1, 2008.

There is no question that a disability rating may be reduced.  However, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary of VA.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In Brown v. Brown, 5 Vet. App. 413, 420-21 (1993), the U.S. Court of Appeals for Veterans Claims (Court/CAVC) interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case it must be ascertained, based upon a review of the entire recorded history of the disorder, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  In addition, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement in a disability actually reflects improvement in the Veteran's ability to function under the ordinary conditions of life and work.  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995). 

Additional requirements are set forth in 38 C.F.R. § 3.344 (2013), but these other provisions only apply to ratings that have continued for long periods at the same level (meaning 5 years or more).  This is not the situation here since the 60 percent rating for the Veteran's right knee disability was assigned as of March 1, 2005, and only continued until June 1, 2008, so for less than the required 5 years.  Hence, compliance with the provisions of 38 C.F.R. § 3.344(a) and (b) is not mandated.  38 C.F.R. § 3.344(c).

The procedural due process requirements thus were met in terms of providing the required notice of the intended reduction in rating and giving the Veteran opportunity to be heard on the matter, including by submitting additional evidence showing the disability had not, in fact, improved, and testifying at a hearing.  The RO issued a rating decision in June 2006 proposing the reduction in the disability rating for the Veteran's service-connected right knee disability from 60 to 30 percent and discussing the reasons and bases why a lesser rating was warranted, namely, because of his alleged sustained improvement during his May 2006 VA examination.  He was duly notified of the proposed reduction in June 2006 and March 2008 letters and informed that he could submit additional argument or evidence showing the reduction was unwarranted.  See 38 C.F.R. § 3.105(e)(i).  He was also informed that he could appear at a personal hearing.  Id.  The RO later issued another rating decision in March 2008 implementing the reduction in rating from 60 to 30 percent, prospectively effective as of June 1, 2008, and the Veteran was notified of that intended action in a letter also dated in March 2008.

That March 2008 rating decision and accompanying notice letter satisfied the predetermination procedural requirements.  Id.  Moreover, the March 2008 RO rating decision implementing the reduction in rating from 60 to 30 percent was more than 60 days after the Veteran was notified of the reduction.  Id.  Accordingly, all procedural requirements for reductions in ratings under 38 C.F.R. § 3.105 were satisfied.

As the Board finds that all procedural due process requirements were satisfied with respect to the reduction in the rating, the question then becomes whether the evidence of record provided a viable basis for the rating reduction in light of the criteria set forth in 38 C.F.R. § 3.344(c). 


As already indicated, the Veteran's right knee disability is currently rated as 
30-percent disabling under DC 5055(knee replacement (prosthesis)).  Under this DC, following the termination of the temporary 100 percent rating that is to remain in effect for one year, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Otherwise, with intermediate degrees of residual weakness, pain, or limitation of motion, the disability will be rated by analogy to DCs 5256, 5261, or 5262. However, the minimum rating is 30 percent.  38 C.F.R. § 4.71a, DC 5055.

DC 5256 pertains to ankylosis of the knee.  38 C.F.R. § 4.71a, DC 5256.  Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  According to Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988), ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

Under DC 5256, a 30 percent rating is assigned if the knee is ankylosed at a favorable angle in full extension or in slight flexion between 0 and 10 degrees; a 40 percent rating is assigned if the knee is ankylosed in flexion between 10 and 20 degrees; a 50 percent rating is assigned if the knee is ankylosed between 20 and 45 degrees; and a 60 percent rating is assigned for extremely unfavorable ankylosis of the knee at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, DC 5256.

DC 5261 pertains to limitation of extension of the knee.  This code provides that extension limited to 45 degrees warrants a 50 percent rating; extension limited to 30 degrees warrants a 40 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 5 degrees warrants a zero percent (noncompensable) rating.  38 C.F.R. § 4.71a, DC 5261.

DC 5260, on the other hand, considers knee motion in the opposite direction and provides that flexion limited to 15 degrees warrants a 30 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; and flexion limited to 60 degrees warrants a 0 percent (noncompensable) rating.

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

When an evaluation of a disability is at least partly based on the extent it causes limitation of motion, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 , 4.45, and 4.59.  These factors include more or less movement than normal, weakened movement, premature or excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  The provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis, so must be considered when raised by the claimant or reasonably by the record, even in non-arthritis contexts.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

But a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011) (noting that past precedent has indicated that painful motion may be equivalent to limited motion only under the specific language and structure of the second clause of DC 5003, which allows a 10 percent rating for otherwise noncompensable limited motion of arthritic joints).

Turning now to the relevant facts, VA medical treatments show the Veteran had a right knee arthroplasty in January 2004.  During a March 2004 follow-up consultation, it was noted that he had no pain on palpitation, redness, swelling, numbness or tingling, but did have pain whenever he exercised.  His ambulation was noted as "better".   In September 2005, he complained of dyspnea and fatigue when he climbed a ladder or walked long distances.

During his May 2006 VA compensation examination, the Veteran complained of weakness, stiffness, swelling, heat, giving away, lack of endurance and fatigability.  He stated that his pain occurred 20 times per day, lasting for half an hour, and that it traveled up and down his spine.  He described the pain as crushing, burning, sharp and sticking.  He stated it was relieved by rest and pain medication.  It was noted that he had a prosthetic implant of the right knee and left hip.  He reported that he had painful motion and weakness of his right knee.  He said he was unable to climb a ladder at work, which was part of his job, bend over without pain, and had occasional numbness from his waist down.

On objective physical examination, the examiner observed the Veteran's right knee showed signs of tenderness.  His right knee flexion was to 110 degrees with pain at 110 degrees, so the endpoint.  His right knee extension was to 0 degrees, so entirely normal, with no notation of pain.  But the right knee joint function was additionally limited by pain after repetitive use, though not also by fatigue, weakness, lack of endurance and incoordination after repetitive use.  The examiner indicated these factors additionally limited the right knee function by 0 degrees.  The Veteran's right knee anterior and posterior cruciate ligaments stability test was negative, so too was the medial and lateral collateral ligaments stability test of this knee as well as the medial and lateral meniscus test of this knee.  Resultantly, the examiner changed the Veteran's diagnosis of a right knee meniscal tear to scar, status post meniscectomy, right knee.  His stated reasons were subjective pain and objective scarring of the right knee.  

The Veteran, however, submitted evidence showing that his right knee disability had not indeed improved.  He stated that, because of his disability, he had been placed on work restrictions, had switched to a part-time schedule, and eventually had resigned because he could no longer perform his respective tasks as a sales representative for a home improvement store (referring to his job at Lowes).  As support for his claim to have his rating reinstated or maintained, he submitted a description of his job duties and paystubs from August to December 2007 indicating a reduction in his work hours.  Additionally, a June 2008 prescription from his private physician, Dr. P.M., stated that the Veteran had suffered from generalized osteoarthritis for more than 20 years, which had limited his ability to work for prolonged periods without rest. 

Further, VA medical treatment records from June 2009 to September 2010 show the Veteran was treated for ongoing right knee pain.  It was documented that he used a rollorator for support due to his knee and back issues.  In a June 2009 VA treatment record it was noted that he had pain and burning in his right knee and difficulty walking.  The examiner also noted the Veteran was at risk for falls.

Additionally, the Veteran had another VA compensation examination in October 2010, so after the reduction had taken effect.  Although his range of motion for his right knee remained the same as during his prior May 2006 VA examination, this additional examiner noted there were significant effects on the Veteran's usual occupation because of decreased mobility.  This examiner also noted there were mild effects on the Veteran's usual daily activities such as chores, shopping, etc.

Crucially, a review of the March 2008 rating decision and subsequent adjudication in the July 2009 Statement of the Case (SOC) indicates the RO failed to make a specific determination that there was an actual improvement in the Veteran's ability to function under the ordinary conditions of work and life.  Pursuant to the Court's holdings in Faust and Brown, in any rating reduction case not only must VA determine that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. at 350; see also Brown v. Brown, 5 Vet. App. at 421.  Here, the May 2006 VA examination, the basis of the reduction, did not consider the functional effects of the Veteran's right knee disability on his usual occupation and usual daily activities.  As such, the RO's failure to make such a determination in this case renders the reduction improper, especially considering the Veteran since has filed an additional claim for a TDIU, purportedly owing to his inability to continue working at Lowes because of the impairment attributable to his right knee disability.

The Board recognizes that, in its March 2008 decision, the RO set forth relevant medical evidence found as part of the May 2006 VA examination, and thereafter found that it indicated an improvement in the Veteran's right knee disability.  However, as indicated above, the RO failed to find that the alleged symptomatology actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Further, the basis for both the 60 percent rating and the reduced 30 percent rating were the findings from this same May 2006 VA examination.  The law is clear that certain procedures, set forth in Brown and Faust, must be followed when a disability rating is reduced.  The RO's failure to comply with the requirements renders the reduction from 60 to 30 percent void ab initio.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  Consequently, restoration of the prior 60 percent rating is in order as of June 1, 2008, the date this rating was reduced to the lesser 30-percent level.



ORDER

The claim for restoration of the 60 percent rating for the service-connected right knee disability as of June 1, 2008, is granted, subject to the statutes and regulations governing the payment of retroactive VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


